DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 3, 4, 7, and 14-19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b)(III)(A) where the term “about” is indefinite “when there [is] nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about."”
Claims rejected under 35 U.S.C. 112(b) and not addressed above are merely rejected for inheriting the above deficiency.
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the following prior art is considered most relevant to the recited claims: Herbsommer et al. (US 2019/0071306, hereinafter “Herbsommer”), Kitching et al. (US 2005/0007118, hereinafter “Kitching”), Chuchelov (RU 2683455 C1), Knappe et al. (“Compact atomic vapor cells fabricated by laser-induced heating of hollow-core glass fibers”, hereinafter “Knappe”) and Losev et al. (“Production of miniature glass cells with rubidium for chip scale atomic clock”). 
Herbsommer discloses a physics cell (Fig.4) comprising a vapor cell (505), windows on each end of the vapor cell (515,517), and antennas (520, 525) for transmitting and receiving electromagnetic waves launched through dipole gas contained in the vapor cell ([0028]). Herbsommer differs from the instant invention in the use of a “glass vial/tube having … walls of thickness between 50 to 250 micrometers”. Herbsommer instead utilizes a semiconductor process to form the vapor cell, where a cavity is etched in a first substrate, a metal layer is formed on a non-conductive structure, and the first and second metal layer is bonded together and sealed. See [0020].
Kitching, Chuchelov, Knappe, and Losev each disclose an alternative method of forming all-glass vapor cells. However, none of these references disclose the wall thickness as thin as between 50-250 micrometers. Further, the glass vials of Kitching, Chuchelov, Knappe, and Losev are each designed for typical alkali vapor cell applications, thus are not designed to work with “an electromagnetic antenna coupled to … launch or receive electromagnetic waves propagated through the dipolar gas contained in the glass vial”. It is noted that the conductive layers of Herbsommer are utilized to accomplish this functionality (see [0025]), and the prior art does not disclose providing similar conductive layer in a glass vial vapor cell. Therefore, although glass vial vapor cells are known in the art, it is the opinion of the examiner that one of ordinary skill in the art would have found no reason to have such a glass vial cell as the vapor cell disclosed by Herbsommer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849